NUMBER 13-05-028-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

IN RE: TEXAS OBJECTORS
                                                                                                      
               

On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION 

Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per Curiam
 
          On January 21, 2005, relators, the “Texas Objectors”, Eddie Bell, Wanda Bell,
Ronnie Brooks, Dennis Burton, Freda Burton, Steven Busby, Sherri Chambers, George
Brent Chivers, Charles Dadney, Mary Edison, Royce Groves, Jimmy Headrick, Sr., Henry
Johnson, Lawrence C. Marin, Betty Nelms, Paul Nichols, Melvina M. Otero Yvonne
Shelton, Pam S. Smith, Jacqueline Sowells, Frankie Thomas, Consetta Wells, Rebecca
Williams, Jere L. Beasley, W. Daniel Miles, J. Mark Englehart, and Clinton C. Carter, filed
a petition for writ of mandamus with this Court in which they allege that on January 19,
2005, the 357th Judicial District Court abused its discretion by ordering relators to appear
in Cameron County for depositions beginning at 8:30 a.m. on Monday, January 24, 2005
and continuing through January 26, 2005.  Relators’ petition for writ of mandamus asks this
Court to vacate the district court’s order of January 19, 2005.  In addition, relators have
filed a motion for emergency temporary relief, asking this Court to stay the order of January
19, 2005 to provide an opportunity for this Court to review the merits of its petition for writ
of mandamus.  The real parties in interest have filed a response to the petition for writ of
mandamus, as well as a motion opposing relators’ motion for emergency temporary relief. 
          Having reviewed the petition, response, and motions, this Court denies all relief
requested by relators.  
 
 
PER CURIAM


Memorandum Opinion delivered 
and filed this the 21st day of January, 2005.